Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Ballarini on 7/2/2021.  

IN THE SPECIFICATION dated 4/7/2021, the examiner has made the following amendments:
(Note that the symbols “--” before and after a portion to be changed are used to designate the beginning and end of that portion - they are not to be interpreted as part of an amendment or included in the final specification)
In the last sentence of Par [0055], change “This value will be lower, which is the operating power, and this expediently combines with the fact that this method of driving the valve is applied in the low- power region” to -- This value will be lower than the operating power, and this expediently combines with the fact that this method of driving the valve is applied in the low-power region --

IN THE CLAIMS 4/7/2021, the examiner has amended the below claims as follows:
(Note that the symbols “--” before and after a portion of a claim to be changed are used to designate the beginning and end of that claim portion - they are not to be interpreted as part of an amendment or included in the final claim set)

In lines 1-3 of Claim 1, change “regulating a flow rate of gas towards a burner (3) of a condensation boiler having power modulation of the type including an air-gas mixing system comprising a fan (4) and a conduit (5)” to -- regulating a flow rate of gas towards a burner (3) of a condensation boiler comprising a fan (4) and a conduit (5) --
In line 5 of Claim 1, change “associated with a particular closure member (1b)” to -- associated with a closure member (1b) --
In line 6 of Claim 1, change “controlling the displacement” to -- controlling displacement --
In line 9 of Claim 1, change “being designed so as to operate with a characteristic curve of proportionality” to -- being designed so as to operate in accordance with a characteristic curve of proportionality --
In line 12 of Claim 1, change “using said characteristic of proportionality” to -- using said characteristic curve of proportionality --
In line 20 of Claim 1, change “a particular second current signal” to -- a second current signal --
In line 4 of Claim 6, change “a particular pulse width modulation” to                                                   -- a pulse width modulation --
In Claim 7, change “wherein, when operating by means of amplitude modulation, a ratio between the first and second time interval (Ta, Tb) that define the period (T) is chosen to be equal to 1” to -- wherein, when operating by means of amplitude modulation, a ratio between the first and second time interval (Ta, Tb) is equal to 1 --

Allowable Subject Matter
2.	Claims 1-7 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 1/7/2021. Claim 1, as amended, now overcomes the 112(b) rejections previously set forth and is in now condition for allowance. Furthermore, the amendment has overcome the drawing objections, specification objections and 112(b) rejections previously set forth for Claims 2-7. Claim 1 and dependent Claims 2-7 are consequently allowed. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/2/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762